UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 Or x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Or o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission File number: 001-13128 POINTER TELOCATION LTD. (Exact name of Registrant as specified in its charter) N/A ISRAEL (Translation of Registrant’s name into English) (Jurisdiction of incorporation or organization) 14 Hamelacha Street, Rosh Haayin 48091, Israel (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, NIS 3.00 nominal value per share NASDAQ Stock Market LLC Securities registered or to be registered pursuant to Section12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. Ordinary Shares, NIS 3.00 nominal value per share ….4,768,181 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. YesoNox Note—Checking the box above will not relieve any registrant required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerx 2 Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standards Boardo Othero If "Other" has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17oItem 18o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox 3 Table of Contents PART I. 8 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 8 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 8 ITEM 3. KEY INFORMATION 8 A. SELECTED FINANCIAL DATA 8 B. CAPITALIZATION AND INDEBTEDNESS 8 C. REASONS FOR THE OFFER AND USE OF PROCEEDS 8 D. RISK FACTORS 8 ITEM 4. INFORMATION ON THE COMPANY 25 A. HISTORY AND DEVELOPMENT OF THE COMPANY 25 B. BUSINESS OVERVIEW 28 C. ORGANIZATIONAL STRUCTURE 37 D. PROPERTY, PLANTS AND EQUIPMENT 37 ITEM 4A. UNRESOLVED STAFF COMMENTS 37 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 38 A. OPERATING RESULTS 38 B. LIQUIDITY AND CAPITAL RESOURCES 60 C. RESEARCH AND DEVELOPMENT 62 D. TREND INFORMATION 64 E. OFF-BALANCE SHEET ARRANGEMENTS 66 F. CONTRACTUAL OBLIGATIONS 66 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 67 A. DIRECTORS AND SENIOR MANAGEMENT 67 B. COMPENSATION 69 C. BOARD PRACTICES 70 D. EMPLOYEES 74 E. SHARE OWNERSHIP 75 4 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 76 A. MAJOR SHAREHOLDERS 76 B. RELATED PARTY TRANSACTIONS 77 C. INTERESTS OF EXPERTS AND COUNSEL 78 ITEM 8. FINANCIAL INFORMATION 78 A. CONSOLIDATED STATEMENTS AND OTHER FINANCIAL INFORMATION 78 B. SIGNIFICANT CHANGES 79 ITEM 9. THE OFFER AND LISTING 79 A. OFFER AND LISTING DETAILS 79 B. PLAN OF DISTRIBUTION 81 C. MARKETS 81 D. SELLING SHAREHOLDERS 81 E. DILUTION 81 F. EXPENSES OF THE ISSUE 81 ITEM 10. ADDITIONAL INFORMATION 81 A. SHARE CAPITAL 81 B. MEMORANDUM AND ARTICLES OF ASSOCIATION 81 C. MATERIAL CONTRACTS 88 D. EXCHANGE CONTROLS 90 E. TAXATION AND GOVERNMENT PROGRAMS 91 F. DIVIDENDS AND PAYING AGENTS 99 G. STATEMENT BY EXPERTS 99 H. DOCUMENTS ON DISPLAY 99 I. SUBSIDIARY INFORMATION ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKETRISK ITEM 12. DESCRIPTIONS OF SECURITIES OTHER THAN EQUITY SECURITIES PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS ITEM 15T. CONTROLS AND PROCEDURES ITEM 16. [RESERVED] 5 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT. ITEM 16B. CODE OF ETHICS ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES. ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS OF AUDIT COMMITTEES ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS ITEM 16F. CHANGE IN THE REGISTRANT'S CERTIFYING ACCOUNTANT ITEM 16G. CORPORATE GOVERNANCE PART III ITEM 17. FINANCIAL STATEMENTS ITEM 18. FINANCIAL STATEMENTS ITEM 19. EXHIBITS 6 INTRODUCTION As used in this Annual Report on Form 20-F, the terms "we," "us," "our" and the "Company" mean Pointer Telocation Ltd. and its subsidiaries, unless otherwise indicated. The term "Pointer" means Pointer Telocation Ltd. excluding its subsidiaries. We conduct our operations through two main segments. Through our Cellocator segment, we design, develop and produce leading mobile resource management products, including asset tracking, fleet management, and security products, for sale to third party operators providing mobile resource managementservices and to our Pointer segment. Through our Pointer segment, we act as an operator by bundling our products together with a range of services, including stolen vehicle retrieval services and fleet management services, and also provide road-side assistance services in Israel for sale to insurance companies, fleets and individual customers.For further information, please see "Item 4 —Information on the Company". This Annual Report on Form 20-F, including, without limitation, information appearing under “Item 4 – Information on the Company” and “Item 5 – Operating and Financial Review and Prospects”, contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The use of the words “projects,” “expects,” “may,” “plans” or “intends,” or words of similar import, identifies a statement as “forward-looking.” The forward-looking statements included herein are based on current expectations that involve a number of risks and uncertainties. These forward-looking statements are based on the assumption that the Company will not lose a significant customer or customers or experience increased fluctuations of demand or rescheduling of purchase orders, that our markets will be maintained in a manner consistent with our historical experience , that our products will remain accepted within their respective markets and will not be replaced by new technology, that competitive conditions within our markets will not change materially or adversely, that we will retain key technical and management personnel, that our forecasts will accurately anticipate market demand, and that there will be no material adverse change in our operations or business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions, and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. In addition, our business and operations are subject to substantial risks which increase the uncertainty inherent in the forward-looking statements. In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives or plans will be achieved. Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties relating to our business described in this annual report at “Item 3—Risk Factors.”Except as required by applicable law, including the securities laws of the United States, we do not intend to update or revised any forward-looking statements, whether as a result of new information, future events or otherwise. On August 10, 2005 a 100 to 1 reverse stock split of our ordinary shares was effected. As a result of the reverse stock split, each one hundred shares of our ordinary shares with par value NIS 0.03 were converted into one ordinary share NIS 3.00. All share numbers in this annual report reflect this reverse split. "Cellocator" is a trademark owned by us.References in this annual report to “dollars,” “U.S. dollars” and “$” are to United States Dollars and references to “shekels" and “NIS” are to New Israeli Shekels, the Israeli currency. 7 PART I. ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. SELECTED FINANCIAL DATA The selected financial data is incorporated by reference to Item 5A – Operating Results – Selected Financial Data of this annual report and should be read in conjunction with our consolidated financial statements and the notes thereto, which are set forth in Item 18 – Financial Statements and are incorporated by reference, and the other financial information appearing in Item 5 of this annual report. We prepare our consolidated financial statements in accordance with accounting principles generally accepted in the United States. B. CAPITALIZATION AND INDEBTEDNESS Not applicable. C. REASONS FOR THE OFFER AND USE OF PROCEEDS Not applicable. D. RISK FACTORS We conduct our operations through two main segments. Through our Cellocator segment, we design, develop and produce leading mobile resource management products, that include asset tracking,fleet management and security products for sale to third party operators providing mobile resource managementservices in Europe, Latin America, Asia and Israel, and to our Pointer segment. Through our Pointer segment, we act as an operator primarily in Israel, Argentina and Mexico by bundling our products together with a range of services, including stolen vehicle retrieval services and fleet management services, and also provide road-side assistance services in Israel for sale to insurance companies, fleets and individual customers. 8 This annual report and statements that we may make from time to time may contain forward-looking information. There can be no assurance that actual results will not differ materially from our expectations, statements or projections. Factors that could cause actual results to differ from our expectations, statements or projections include the risks and uncertainties relating to our business described below. Risk Factors relating to our Cellocator Segment Manufacturing of products by our Cellocator segment is highly complex, and an interruption by suppliers, subcontractors or vendors could adversely affect our business, financial condition or results of operations. The products that we market, distribute and sell through our Cellocator segment are either manufactured or assembled at our own facility in Israel or, in certain cases, manufactured through supply agreements with third party subcontractors in Israel and abroad. Many of our products are the result of complex manufacturing processes, and are sometimes dependent on raw materials with a limited source of supply.As a result, we can provide no assurances that supply sources will not be interrupted from time to time.In addition, our subcontractors or vendors may fail to obtain supply components and fail to deliver our products.As a result, a failure to deliver by our subcontractors or vendors can result in decreased revenues.Such interruption or delay of our suppliers to deliver components or interruption or delay of our vendors or subcontractors to deliver our products could affect our business, financial condition or results of operations. The growth of our business depends on the success of our products Our growth depends on the continued success of our existing products, as well as the successful design and introduction of new products. Our ability to create new products and to sustain existing products is affected by whether we can successfully anticipate and respond to consumer preferences and business trends.The failure to develop and launch successful new products could hinder the growth of our business. Also, we may have to invest more resources in development than we originally intended, marketing can be longer than expected and there is no assurance of successful development or increased returns from a potential market, which may adversely affect our business. Undetected defects in our products may increase our costs and impair the market acceptance of our products. The development, enhancement and implementation of the complex products of our Cellocator segment entail substantial risks of product defects or failures.Despite testing by us and our customers, errors may be found in existing or future products, resulting in delay or loss of revenues, warranty expense, loss of market share or failure to achieve market acceptance, severe damage to our reputation or any other adverse effect on our business, financial condition and results of operations. Moreover, the complexities involved in implementing our products entail additional risks of performance failures. Any such occurrence could have a material adverse effect upon our business, financial condition and results of operations. 9 We rely on operators to market and deliver the products of our Cellocator segment. Our revenues from consecutive end unit sales, future system upgrades, future infrastructure extensions and other sources, where applicable, are from countries in which third party operators, as well as the Pointer segment acting as an operator, conduct stolen vehicle recovery and fleet management services and are therefore dependent on their penetration rate and successful sale growth as well as the operators’ continuous success and their continuous decision to offer these products in their respective territories. Should we fail to maintain relationships with these third party operators, or these operators fail to successfully market and service our products, our business would be adversely affected. Our Cellocator segment relies on limited suppliers to manufacture devices for our stolen vehicle retrieval and fleet management systems (also referred to as Mobile Resource Management Solutions). While we commenced to diversify our product base, offering some customers radio frequency devices and others cellular units together with GPS devices, we are still principally reliant on devices and components which we do not manufacture ourselves. Most of our raw material components for the devices in our Cellocator products are manufactured for us by independent manufacturers abroad. Surface mounting on printed circuit boards is performed by two sub-contractors. Assembly is performed by us and by a subcontractor located in Israel. There is no certainty that these subcontractors will be able to continue to provide us with manufacturing and assembly services in the future. Our reliance on independent contractors, especially those located in foreign countries, involves a number of risks, including: · reduced control over delivery schedules, quality assurance, manufacturing yields and cost; · reduced manufacturing flexibility due to last moment quantity changes; · transportation delays; · political and economic disruptions; · the imposition of tariffs and export controls on such products; · work stoppages; · changes in government policies; · the loss of molds and tooling in the event of a dispute with a manufacturer; and · the loss of time, when attempting to switch from one assembly-manufacturer to another, thereby disrupting deliveries to customers. Our agreements and understandings with our suppliers are generally short-term in nature and may be terminated with little or no notice. If a supplier of ours were to terminate its relationship with us, we may be compelled to seek additional sources to manufacture certain of the components of our systems or even to change the design of our products. Although we believe that most of the components of our systems may be readily acquired from numerous suppliers, we cannot assure you that we would be successful in entering into arrangements with other suitable independent manufacturers without significantly impairing our sales in the interim period. 10 We are subject to several risks as a result of the international sales of our Cellocator segment. Systems based on our products are currently installed in Israel, Latin America, Europe and Asia, while the majority of our products are sold outside of Israel.We are subject to the risks inherent in international business activities, including changes in the political and economic environment, unexpected changes in regulatory requirements, foreign exchange controls, tariffs and other trade barriers and burdens of complying with a wide variety of foreign laws and regulations. In addition, if for any reason, exchange, price controls or other restrictions on conversion of foreign currencies were to be imposed, the operations of our Cellocator segment could be negatively impacted. In some of our international operations, we experienced the following difficulties: · longer sales cycles, especially upon entry into a new geographic market; · foreign exchange controls and licenses; · trade restrictions; · changes in tariffs; · currency fluctuations; · economic or political instability; · international tax aspects; · greater difficulty in safeguarding intellectual property; and · difficulty in managing our overseas subsidiaries and affiliates We may not be able to successfully compete in the extremely competitive markets for our products. In Europe, Latin America and Asia our Cellocator segment sells mostly GPS/GPRS based vehicle devices and radio frequency based vehicle devices. In the GPS/GPRS field there is strong competition with many manufacturers introducing vehicle devices with competitive prices and various performance features. These devices are offered to operators that provide fleet management and stolen vehicle recovery services and the competition is with respect to different aspects such as price, performance parameters, etc. Should any of our competitors successfully provide a broader range of products, with competitive pricing, our business results could be materially adversely affected. While we plan to continue improving our technology and products, and maintain our marketing efforts, we cannot guarantee that we will increase or maintain our customer base. 11 We may be unable to adequately protect our proprietary rights, which may limit our ability to compete effectively in the markets in which we operate. Our success and our ability to compete in sales of products by our Cellocator segment depend on our proprietary technology. We rely on a combination of proprietary technology, know-how and trade secret laws, together with non-disclosure agreements and licensing arrangements to establish and protect proprietary rights in our products. We cannot assure you that these efforts will successfully protect our technology due to the following factors: · the laws of certain foreign countries may not protect our proprietary rights to the extent that it is protected by the laws of the United States; · unauthorized third parties may attempt to copy or obtain and use the technology that we regard as proprietary; · if a competitor were to infringe on our proprietary rights, enforcing our rights may be time consuming and costly, diverting management’s attention and our resources; · measures like entering into non-disclosure agreements afford only limited protection; and · our competitors may independently develop or patent technologies that are substantially equivalent or superior to our technology, duplicate our technologies or design around our intellectual property rights. In addition, others may assert infringement claims against us. The cost of responding to infringement claims could be significant, regardless of whether the claims are valid. Risk Factors relating to our Pointer Segment We may not be able to successfully compete in the extremely competitive markets for our services. We face intense competition in the markets in which we offer our services. Although we are currently the leading road-side assistance and towing service provider in Israel, our primary competitors in providing such services are Drachim Road Side & Towing Services Ltd., Femi Premium Ltd. and Shlomo-SIXT Road Side Services & Garages Ltd. In the Stolen vehicle retrievalservices market, our main direct competitor in Israel is Ituran Location & Control Ltd, and our main competitors in Argentina and Mexico are LoJack - Car Security S.A. and LoJack de Mexico, S. de RL de CV, respectively. In fleet management services market, we face competition from several companies in Argentina and Mexico. Should any of our competitors successfully provide a broader, more efficient or attractive combination of services to insurance companies, automobile owners and fleets, our business results could be materially adversely affected. 12 Our prospects for growth in the stolen vehicle retrieval services and mobile resource management services market in Israel, Argentina and Mexico may be limited. Due to the significant penetration of stolen vehicle retrieval services and mobile resource management services to the Israeli market, and the moderate overall growth of these markets in Israel, Argentina and Mexico, we anticipate that revenues from sales of our stolen vehicle retrieval services and mobile resource management services will not increase significantly in Israel and Argentina, which could adversely affect our prospects for growth in such markets. We rely on third party operators to provide our services in certain countries In countries in which our subsidiaries conduct activities, we rely on subcontractors and police forces to provide our stolen vehicle retrieval services. This requires us to maintain solid relationships with these third party operators and governmental entities to ensure that they continue to work with us and provide a good service to our customers. Since we do not own these third party operators, we have little or no control over their effectiveness or methods of operation. Should we fail to maintain relationships with these third party operators, or these operators fail to successfully market and service our products, our business would be adversely affected. In offering our services, we use fixed price contracts with our customers. Our road-side services in Israel are offered at annually or monthly fixed price contracts, according to which we are generally paid a fixed price by insurance companies for each of their customers who subscribe to receive our services. Should operational expenses rise due to factors such as a rise in the price of gasoline, labor costs or any other materials necessary for our operations, our profit margins could suffer as a result. Since it is often difficult to predict future price rises in the cost of raw materials or labor costs, our fixed price contracts may not adequately cover our future outlays. Additionally, the frequency by which subscribers may take advantage of our road-side services can vary unpredictably. Sustained adverse weather conditions, increased regional hostilities or acts of terrorism, poor road maintenance or increased theft ratio may increase customer usage of our services in any given year, thus reducing profit margins. Most of the stolen vehicle retrieval services and fleet management services provided by our Pointer segment are offered at monthly fixed price contracts, according to which we are paid a fixed price by insurance companies, for each of their customers who subscribe to receive our services, and commercial customers. Should operational expenses rise due to factors such as a rise in the price of labor costs or any other materials necessary for our operations, our profit margins could suffer as a result. Since it is often difficult to predict future price rises in the cost of raw materials or labor costs, our fixed price contracts may not adequately cover our future outlays. 13 General Risk Factors Relating to Our Company Pointer Telocation Ltd. shareholders have a history of losses. With the exception of the years 2008, 2006 and 2003, Pointer Telocation Ltd. shareholders incurred a loss in each year of the Company's existence. Net income attributable to Pointer Telocation Ltd. shareholders was $2.3 million in 2008, resulting from activities in the ordinary course of business. Net income attributable to Pointer Telocation Ltd. shareholders was $1.2 million in 2006, principally resulting from continuing operations of $0.3 million and other income of $1.3 million off-set by impairment of long lived assets of $0.4 million. Net income attributable to Pointer Telocation Ltd. shareholders was $5.3 million in 2003, resulting from a one-time non-cash capital gain of $8.5 million from the disposal of discontinued operations and was offset by a $3.3 million loss from continuing operations. Prior to 2004, our majority owned subsidiary, Shagrir Systems Ltd. ("Shagrir"), had never recorded net profits but has recorded shareholders’ equity surplus for the first time in 2006. In 2009 a loss of $2.1 million was attributable to Pointer Telocation Ltd. shareholders. Pointer Telocation Ltd. shareholders may continue to sustain net losses for the foreseeable future, for several reasons, including increase in working capital deficiency (see Item 5—Liquidity and Capital Resources) and costs associated with other business initiatives in Israel and abroad. As a part of our strategy, we are focusing on the development of new businesses, products, technology and services, in the territories in which we currently operate as well as in new territories. Investing in such new businesses may result in an increase in short term losses.If Pointer Telocation Ltd. shareholders may continue to sustain prolonged losses or losses from continuing operations, we may have to cease our operations. Conditions and changes in the global economic environment may adversely affect our business and financial results. The worldwide economy has recently been adversely affected by stock market volatility, tightening of credit markets, concerns of inflation and deflation, decreased consumer confidence, reduced corporate profits and capital spending, adverse business conditions and liquidity concerns and business insolvencies. These events and related uncertainty about future economic conditions could negatively impact our customers and, among other things, postpone their decision-making, decrease their spending and jeopardize or delay their ability or willingness to make payment obligations, any of which could adversely affect our business. Uncertainty about current global economic conditions could also cause volatility of our stock price. We cannot predict the timing, strength or duration of this global economic downturn or subsequent recovery.In addition, the worldwide automotive industries are cyclical in nature and are currently experiencing a significant downturn, particularly in the United States and Europe.Although we do not currently operate in the United States and although our business is not solely dependent on new car sales, the industry as a whole has been adversely affected by many factors, including the current global downturn, efforts by insurance and leasing companies to reduce their spending and increased competition. These factors, among other things, could limit our ability to maintain or increase our sales or recognize revenue from committed contracts and in turn adversely affect our business, operating results and financial condition. If the current downturns in the general economy and the automotive industries sector do not improve, our business, financial condition and results of operations could be harmed. 14 A decline in sales of consumer or commercial vehicles in the markets in which we operate could result in reduced demand for our products and services. Our stolen vehicle retrieval and mobile resource management products are primarily installed before or immediately after the initial sale of consumer or commercial vehicles.Consequently, a reduction in sales of new vehicles could reduce our applicable market for stolen vehicle retrieval and mobile resource management products, and, consequentially, reduce the market for stolen vehicle retrieval services and mobile resource management services which utilize our products.New vehicle sales may decline for various reasons, including an increase in new vehicle tariffs, taxes or gas prices, or an increased difficulty in obtaining credit or financing in the applicable local or global economy.A decline in sales of new vehicles in the markets in which our Cellocator segment and Pointer segment operate could result in reduced demand for our products and services. The introduction of products using new technology and the emergence of new industry standards and practices could negatively impact our business. The wireless communications industry as a whole and specifically GPRS is characterized by rapid technological changes. The introduction of products using new technology and the emergence of new industry standards and practices could make our products less competitive and cause us to reduce the prices of our products. There are several wireless communications technologies, including cellular telephone, WiMax, personal communications services, specialized mobile radio and mobile satellite services which have been or may be implemented in the future for applications competitive with the applications we provide. Future implementation and technological improvements could lead to the production of systems and services which are competitive with, or superior to ours. We cannot give any assurance that we will timely or successfully introduce or develop new or enhanced products and services, which will effectively compete with new systems available in the market. Our business will be negatively impacted if we do not introduce or develop technologically competitive products and services that respond to customer needs and are priced competitively. We depend on a small number of customers. We depend on a small number of customers located mainly in Israel, Latin America and Europe for a significant part of our revenues,and our future depends on our ability to maintain our existing customers and attract new customers. Following our acquisition of the activities of Shagrir Towing Services, the customers which account for the majority of the revenues of Shagrir are Israeli insurance companies which offer our road-side assistance and towing services as part of their vehicle insurance policy packages which they sell to their customers, as well as Argentine insurance companies which require their customers to obtain stolen vehicle retrieval services as part of their vehicle insurance policy packages. Following our acquisition of Cellocator, the customers who account for the majority of the revenues from the products of our Cellocator segment are a small number of operators located in Europe and Latin America. Although in 2009 none of our customers comprised over 10% of our total revenues, the loss of even a small number of customers could materially affect our financial condition. 15 If the creditworthiness or the financial strength of the customers were to decline, there could be an adverse effect on our operating results and cash flows. Should geopolitical situations change in the countries where our customers operate, there could be additional credit risks. The use of our products is subject to international regulations. The use of our products is subject to regulatory approvals of government agencies in each of the countries in which our systems are operated by our Pointer segment or by other operators, including the State of Israel. Our operators typically must obtain authorization from each country in which our systems and products are installed. While, in general, operators have not experienced problems in obtaining regulatory approvals to date, the regulatory schemes in each country are different and may change from time to time. We cannot guarantee that approvals which our operators and our Pointer segment have obtained will remain sufficient in the view of regulatory authorities. In addition, we cannot assure you that operators of our systems and products will obtain licenses and approvals on a timely basis in all jurisdictions in which we wish to sell our systems or that restrictions on the use of our systems will not be unduly burdensome. Our future operations depend on our ability to obtain additional financing. We have historically financed our operations through public and private placements of equity and debt securities, cash generated from the sales of our systems, grants for research and development projects, loans and bank credit lines. We believe that our current assets, together with anticipated cash generated from operations and outstanding bank credit lines, will sufficiently allow us to continue our operations as a going concern for the foreseeable future. However, we cannot assure that if we are required to raise additional financing in the future that we will be able to obtain such financing on satisfactory terms, if at all, and if we are able to raise financing through the issuance of shares, this may result in the dilution of the interests of our current shareholders. In a series of investments, since March 2003 to date, we raised $42 million from investors. We have registered for resale securities issued and issuable in connection with such investments in our securities (for further information regarding the private placement transactions see Item 10 – Material Contracts). In May 2007 our registration statement on Form F-3 was declared effective, pursuant to an investment with a group of U.S. institutional investors consummated in April 2007, covering 1,207,500 of our ordinary shares (including 402,500 ordinary shares issuable upon the exercise of warrants issued in connection with that transaction). As a result of the registration statements that we currently have outstanding and are currently filing, many or all of our investors who purchased our securities may elect to sell some or all of our securities. Should such sales be significant in volume or take place over a short period of time, our share price may decline significantly, and we may find it difficult to raise additional funding through the issuance of equity or convertible debt securities. If our future capital requirements are greater than the cash we obtain from our business and available financing, if any, we may, among other things, be required to significantly reduce our research, development, product commercialization, marketing or other activities or even cease operations. 16 Over recent years, the securities markets in general have experienced increased volatility, which has particularly affected the securities and operations of many companies, including companies that have a significant presence in Israel. Although the volatility of these companies’ securities has often been unrelated to the operating performance of these companies, they may experience difficulties in raising additional financing required to effectively operate and grow their businesses. Such failure and the volatility of the securities markets in general may affect our ability to obtain additional financing at favorable terms. Pointer and Shagrir have significant loans which they are required to repay in accordance with strict schedules that they may not be able to meet or that limit our operating and financial flexibility. As of December 31, 2009, Shagrir has in the aggregate approximately $17.2 million in outstanding loans to Bank Hapoalim. Despite the fact that Shagrir is cash positive, should Shagrir fail to repay the loans in accordance with the repayment schedule pertaining to each loan or should Bank Hapoalim refuse to amend the relevant repayment schedule, Bank Hapoalim may realize certain liens that were created in its favor by Shagrir. This could result in Shagrir having to divest itself of parts of its business and may result in the cessation of its operations. As of December 31, 2009, Pointer has in the aggregate approximately $3.8 million in outstanding loans to Bank Hapoalim, credit facilities of $2 million (which have not been utilized), as well as a debenture in the amount of $2.1 million. While Pointer is expected to remain cash-positive, should Pointer fail to repay the loans and the debenture in accordance with the repayment schedule pertaining to each loan or if Bank Hapoalim refuses to amend the relevant repayment schedule, Bank Hapoalim may realize certain liens that were created in its favor, which in turn may have a material adverse affect on Pointer's financial condition. In January 2008 Pointer entered into credit facilities for the aggregate amount of $1 million with Israel Discount Bank B.M., in order to finance its working capital. As of December 31, 2009, none of these credit facilities were utilized. The credit facilities and loans described above contain a number of restrictive covenants that limit the operating and financial flexibility of Pointer and Shagrir. Please see Notes 10c and 10d to our consolidated financial statements for further information.The covenants are required to be met on an annual basis. Failure to comply with any of the covenants could lead to an event of default under the agreements governing some or all of the credit facilities and loans, permitting the applicable lender to accelerate all borrowings. As of December 31, 2009, Pointer was not in compliance with one of the restrictive financial covenants and received a waiver from Bank Hapoalim and Bank Discount from compliance with this covenant for 2009. 17 Our ability to continue to comply with these and other obligations depends in part on the future performance of our business. There can be no assurance that such obligations will not materially adversely affect our ability to finance our future operations or the manner in which we operate our business. In particular, any noncompliance with performance-related covenants and other undertakings of our credit facilities could result in an acceleration of our outstanding debt under our credit facilities and restrict our ability to obtain additional funds, which could have a material adverse effect on our business, financial condition and results of operations. For further information on the loans described above, please see Item 4 – Recent Developments, Item 5 – Liquidity and Capital Resources and Item 10 – Material Contracts. We may be required to record a significant charge to earnings if our goodwill or amortizable assets become impaired. Our balance sheet contains a significant amount of goodwill and other amortizable intangible assets in long-term assets, totaling about $60.2 million at December 31, 2009. We test goodwill for impairment at least annually and potentially more frequently in the event that indicators for potential impairment exists. We review our finite-lived intangible assets for impairment when events or changes in circumstances indicate their carrying value may not be recoverable. Factors that may be considered a change in circumstances indicating that the carrying value of our goodwill or amortizable intangible assets may not be recoverable include a sustained decline in our stock price, market capitalization or future cash flows, slower growth rates in our industry, termination of contracts assumed in connection with a merger or acquisition and obsolescence of acquired technology. In particular, the severity of the current worldwide economic downturn and the potential impact of this downturn on our business and our stock price could require us to record a significant charge to earnings in our financial statements due to impairment of our goodwill or amortizable intangible assets.If that happens, then our results of operations will be negatively impacted for the period in which such determination was made. In 2009 we amortized $3 million of customer related intangible assets attributable to our acquisition of Cellocator due to the decrease in activity of former customers of Cellocator as a result of the worldwide economic downturn. The Argentine government may enact or enforce measures to preempt or respond to social unrest or economic turmoil which may adversely affect our business in Argentina. Our subsidiary, Pointer Localizacion Y Asistencia S.A., or PLA, operates in Argentina, where government has historically exercised significant influence over the country’s economy. In 2008, Argentina faced nationwide strikes and protests from farmers due to increased export taxes on agricultural products, which disrupted economic activity and have heightened political tension. Future government policies to preempt, or in response to, social unrest may include expropriation, nationalization, forced renegotiation or modification of existing contracts, suspension of the enforcement of creditors’ rights, new taxation policies, customs duties and levies including royalty and tax increases and retroactive tax claims, and changes in laws and policies affecting foreign trade and investment. Such policies could destabilize the country and adversely and materially affect the economy, and thereby our business.In addition, agreements with unions in Argentina may increase the minimum wages and salaries or impose other conditions which could adversely effect PLA's business. 18 Any inability to comply with Section 404 of the Sarbanes−Oxley Act of 2002 regarding internal control attestation may negatively impact the report on our financial statements to be provided by our independent auditors. We are subject to the reporting requirements of the United States Securities and Exchange Commission, or the SEC. The SEC, as directed by Section 404(a) of the United States Sarbanes−Oxley Act of 2002, adopted rules requiring public companies to include a management report assessing the Company’s effectiveness of internal control over financial reporting in its annual report on Form 20−F. Our management may conclude that our internal controls over financial reporting are not effective.Moreover, even if our management does conclude that our internal controls over financial reporting are effective, pursuant to Section 404 (b), as a non-accelerated filler, we will be required to provide an independent auditor’s attestation report in our annual reports on Form 20-F as of the year ending December 31, 2010. If our independent accountants are dissatisfied with our internal controls, the level at which our controls are documented, designed, operated or reviewed, or if they interpret the requirements, rules or regulations differently from us, they may issue an adverse opinion on our internal control over financial reporting at such time applicable rules require our accountants to provide such an opinion. Any of these possible outcomes could result in a loss of investor confidence in the reliability of our financial statements, which could negatively impact the market price of our shares. If it is determined that we are not in compliance with Section 404, we may be required to implement new internal control procedures and re−evaluate our financial reporting. We may experience higher than anticipated operating expenses as well as outside auditor fees during the implementation of these changes and thereafter. Further, we may need to hire additional qualified personnel in order for us to be compliant with Section 404. If we are unable to implement these changes effectively or efficiently, it could harm our operations, financial reporting or financial results and could result in our conclusion that our internal controls over financial reporting are not effective. We may not be able to retain or attract key managerial, technical and research and development personnel that we need to succeed. Our success has largely depended and will depend in the future on our ability to retain skilled professional and technical personnel and to attract additional qualified personnel in the future. The competition for such personnel is intense. We may not be able to retain our present personnel, or recruit additional qualified personnel, and our failure to do so would have a material adverse effect on our business, financial condition and results of operations. 19 Our major shareholder has a controlling stake in our company and affiliated with three members of our board of directors. Pursuant to a series of investments in the Company since March 2003, and the exercise of certain warrants,DBSI Investments Ltd., or DBSI, currently owns approximately 37.4% of our issued and outstanding shares, or 32.0% on a fully diluted basis. As a result, DBSI has the ability to control material decisions requiring the approval of our shareholders. Our board of directors currently consists of 6 members, of which three are affiliated with DBSI. As a result, DBSI has the ability to affect the decisions made by our full board of directors. Risk Factors Relating to our Ordinary Shares We do not expect to distribute cash dividends. We do not anticipate paying cash dividends in the foreseeable future. Our Board of Directors will decide whether to declare any cash dividends in the future based on the conditions then existing, including our earnings and financial condition, and subject to the provisions of the Israeli Companies Law. According to the Israeli Companies Law, a company may distribute dividends out of its profits, so long as the company reasonably believes that such dividend distribution will not prevent the company from paying all its current and future debts. Profits, for purposes of the Israeli Companies Law, means the greater of retained earnings or earnings accumulated during the preceding two years. The market price of our ordinary shares has been, and may continue to be, very volatile. The market prices of our ordinary shares have fluctuated widely. The following factors, among others, may significantly impact the market price of our ordinary shares: · changes in the global financial markets and U.S. and Israeli stock markets relating to turbulence amid stock market volatility, tightening of credit markets, concerns of inflation and deflation, decreased consumer confidence, reduced corporate profits and capital spending, adverse business conditions and general liquidity concerns; · macro changes and changes in market share in the markets in which we provide services and products; · announcements of technological innovations or new products by us or our competitors; · developments or disputes concerning patents or proprietary rights; · publicity regarding actual or potential results relating to services rendered by us or our competitors; · regulatory development in the United States, Israel and other countries; · events or announcements relating to our collaborative relationship with others; · economic, political and other external factors; 20 · period-to-period fluctuations in our operating results; and · substantial sales by significant shareholders of our ordinary shares which are currently or are in the process of being registered. In addition, the securities markets in general have experienced volatility, which has particularly affected the market prices of equity securities of companies that have a significant presence in Israel. This volatility has often been unrelated to the operating performance of such companies. Our ordinary shares may be affected by limited trading volume and may fluctuate significantly in price. Our ordinary shares are traded on the NASDAQ Capital Market and the Tel Aviv Stock Exchange, or TASE. Our ordinary shares are traded on these markets in different currencies (U.S. dollars on the NASDAQ and New Israeli Shekels on the TASE), and at different times (resulting from different time zones, different trading days and different public holidays in the United States and Israel). Trading in our ordinary shares has been limited and there can be no assurance that an active trading market for our ordinary shares will develop. As a result, this could adversely affect our shareholders' ability to sell our ordinary shares in short time periods, or possibly at all. Thinly traded ordinary shares can be more volatile than ordinary shares traded in an active public market. The average daily trading volume of our ordinary shares from January 1, 2010 to February 28, 2010 was 5,679 shares on the NASDAQ Capital Market and 3,161 shares on the TASE. The high and low bid price of our ordinary shares from January 1, 2010 to February 28, 2010 has been 7.52 and 6.41 respectively on the NASDAQ Capital Market and between NIS 29.94 (approximately $7.9) and NIS 23.72 (approximately $ 6.3) during the same periodon the TASE. Our ordinary shares have experienced, and are likely to experience in the future, significant price and volume fluctuations, which could adversely affect the market price of our ordinary shares without regard to our operating performance. The trading prices of our ordinary shares on these two markets are expected to often differ, as a result of the factors described above and differences in exchange rates. Any decrease in the trading price of our ordinary shares on one of these markets could cause a decrease in the trading price of our ordinary shares on the other market. Corporate governance controversies and new legislation in the United States could increase the cost of our operations. As a result of corporate governance controversies in the United States and the legislative and litigation environment resulting from those controversies, the costs of being a public company in general have increased and may continue to increase in the near future. Legislation, such as the Sarbanes-Oxley Act of 2002, has had and may continue to have the effect of increasing the burdens and potential liabilities of being a public reporting company. This and other proposed legislation may increase the costs of compliance with this legislation and our insurance premiums. 21 Risk Factors Relating to Our Operations in Israel Political, Military and Economic Conditions in Israel affect our operations. We are incorporated under the laws of the State of Israel. Our headquarters, the headquarters of Shagrir and the Cellocator segment, are located in Israel, as well as the majority of the business activities of Shagrir and the manufacturing operations of our Cellocator segment, which account for the majority of our revenues. Consequentially, we are directly affected by the political, military and economic conditions affecting Israel. Since the establishment of the State of Israel in 1948, a state of hostility has existed between Israel and the Arab countries in the region. This state of hostility has varied in degree and intensity over time. There has also been conflict and unrest between Israel, the Palestinian Authority and certain terrorist groups operating within the Palestinian Authority and Lebanon. A significant increase in violence began in September 2000 and has continued with varying levels of severity through 2009, the most severe of which was Israel’s war with the Hizbullah militant group in July and August of 2006. In addition, in December 2008 and January 2009 there was an escalation in violence among Israel, Hamas, the Palestinian Authority and other groups, as well as extensive hostilities along Israel’s border with the Gaza Strip, which resulted in missiles being fired from the Gaza Strip into Southern Israel. While such previous hostilities did not have a material adverse impact on our business, we cannot guarantee that hostilities will not be renewed and have such an effect in the future. The political and security situation in Israel may result in parties with whom we have contracts claiming that they are not obligated to perform their commitments under those agreements pursuant to force majeure provisions. Any hostilities involving Israel or the interruption or curtailment of trade between Israel and its present trading partners could adversely affect our operations and could make it more difficult for us to raise capital. Since our manufacturing facilities are located mainly in Israel, we could experience disruption of our manufacturing due to acts of terrorism or any other hostilities involving or threatening Israel.Furthermore, many of our employees and subcontractors are located in Israel, which could still face a renewal of civil unrest, terrorist activity and military action. Since we do not have a detailed disaster recovery plan that would allow us to quickly resume business activity, we could experience serious disruptions if acts associated with this conflict result in any serious damage to our facilities. Our business interruption insurance may not adequately compensate us for losses that may occur and any losses or damages incurred by us could have a material adverse effect on our business. We cannot give any assurance that security and political conditions will not have such an effect in the future. Any future armed conflicts or political instability in the region would likely negatively affect business conditions and harm our results of operations. 22 Any downturn in the Israeli economy may have a significant impact on our business. Israel’s economy has been subject to numerous destabilizing factors, including a period of rampant inflation in the early to mid-1980’s, low foreign exchange reserves, fluctuations in world commodity prices, military conflicts and civil unrest. The revenues of Shagrir may be adversely affected if fewer vehicles are used as a result of an economic downturn in Israel, an increase in use of mass transportation, an increase in vehicle related taxes, an increase in the imputed value of vehicles provided as a part of employee compensation or other macroeconomic changes affecting the use of vehicles. Although to date we have not seen a decrease in the use of private vehicles as a result of such factors, Shagrir has witnessed fewer new installations of its stolen vehicle retrieval systems in Israel as of the fourth quarter of 2008 and through 2009 due to the economic environment. In addition, our stolen vehicle retrieval services significantly depend on Israeli insurance companies mandating subscription to a service such as ours. If Israeli insurance companies cease to require such subscriptions, our business could be significantly adversely affected. We also rely on the renewal and retention of several operating licenses issued by certain Israeli regulatory authorities. Should such authorities fail to renew any of these licenses, suspend existing licenses, or require additional licenses, we may be forced to suspend or cease certain services that we provide. Many of our employees in Israel are required to perform military reserve duty. All non-exempt male adult permanent residents of Israel under the age of 40, including some of our office holders and employees, are obligated to perform military reserve duty and may be called to active duty under emergency circumstances. In the past there have been significant call ups of military reservists, and it is possible that there will be additional call-ups in the future.While we have operated effectively despite these conditions in the past, we cannot assess the impact these conditions may have on us in the future, particularly if emergency circumstances occur. Our operations could be disrupted by the absence for a significant period of one or more of our executive officers or key employees or a significant number of our other employees due to military service. Any disruption in our operations would harm our business. We may be adversely affected by a change in the exchange rate of the New Israeli Shekel against the U.S. dollar. Exchange rates between the NIS, and the U.S. dollar have fluctuated continuously in recent years. Exchange rate fluctuations, particularly larger periodic devaluations, may have an impact on our revenues and profitability and period-to-period comparisons of our results. In 2002 and 2005 the rate of devaluation of the NIS against the dollar was 7.3% and 6.8% respectively, while in 2003, 2004, 2006, 2007 and 2008 the NIS appreciated in value in relation to the dollar by 7.6% 1.6%, 8.2%, 9% and 1.1%, respectively. In 2009 the rate of the revaluation of the NIS against the dollar was 0.7% while the fluctuation during 2009 was between 2.9% revaluation and 11.9% devaluation. As of December 31, 2009, our revenues in NIS accounted for approximately 71% of our total revenues in 2009. Loans and utilized credit facilities in the amount of approximately $17.9 million, constituting approximately 73% out of our total loans and credit facilities, are also denominated in NIS.Approximately 75% of our expenses (primarily labor expenses of the operations of our Cellocator segment and Shagrir in Israel) are incurred in NIS.Additionally, certain assets, as well as a portion of our liabilities are denominated in NIS.On the other hand, as of December 31, 2009, our exports, including sales of the products of our Cellocator segment, are generally denominated in U.S. dollars and to a lesser extent in Euro, and Mexican pesos. Loans and credit facilities in the amount of approximately $6.6 million, constituting approximately 27% out of our total loans and credit facilities, are denominated in U.S. dollars. 23 Our results may be adversely affected by the devaluation of the NIS in relation to the U.S. dollar (or if such devaluation is on lagging basis), if our revenues in NIS are higher than our expenses in NIS and/or the amount of our assets in NIS are higher than our liabilities in NIS. Alternatively, our results may be adversely affected by appreciation of the NIS in relation to the dollar (or if such appreciation is on a lagging basis), if the amount of our expenses in NIS are higher than the amount of our revenues in NIS and/or the amount of our liabilities in NIS are higher than our assets in NIS. We may utilize partial hedging to manage currency risk.For example, in 2009 we entered into a foreign currency hedging transaction to partially manage the risk related to salary expenses in 2009. Therefore, to the extent our currency risk is not hedged or sufficient hedged, we may experience exchange rate losses which could significantly and negatively affect our business and results of operations. There can be no assurance that we will not incur losses from such fluctuations in the future. For further discussion of the fluctuation of the U.S. dollar to the NIS , please see Item 5 - Impact of Exchange Rate Fluctuations on Results of Operations, Liabilities and Assets, and Item 11 - Quantitative and Qualitative Disclosures About Market Risk. We may be adversely affected by a change of the Israeli and Argentine Consumer Price Index. Our exposure to market rate risk for changes in the Israeli Consumer Price Index, or Israeli CPI, relates primarily to loans borrowed by us from banks and other lenders.As of December 31, 2009, we had outstanding loans in the amount of $5.5 million linked to Israeli CPI. Therefore, we are exposed to the risk that the rate of Israeli CPI, which measures inflation in Israel, will exceed the rate of devaluation of the NIS in relation to the US Dollar or that the timing of this devaluation lags behind inflation in Israel. This would have the effect of increasing the dollar cost of our borrowings. By administrative order, certain provisions of the collective bargaining agreements between the Histadrut (General Federation of Labor in Israel) and the Coordination Bureau of Economic Organizations, relating primarily to the length of the work day, minimum wages, pension contributions, insurance for work-related accidents, procedures for dismissing employees, determination of severance pay and other conditions of employment are applicable to our employees. In accordance with these provisions, the salaries of our employees are partially indexed to the Israeli CPI. In the event that inflation in Israel will increase, we will have to increase the salaries of our employees in Israel respectively. As of December 31, 2009, we did not increase the salaries of our employees in Israel due to an increase in inflation. In Argentina, we are facing a similar situation, and accordingly, in 2009, due to an increase in inflation, we increased the salaries of some of our employees. There can be no assurance that we will not be adversely affected by such increase in salaries in the future. 24 We may not be eligible to receive grants or programs provided to us from our participation in research and development, investments and other programs or we may be restricted from manufacturing products or transferring our intellectual property outside of Israel. We have received certain grants and programs from the Israeli Government. Some of these programs may restrict our right to manufacture products or transfer our intellectual property outside of Israel. If we do not meet certain conditions in the future, we may have to refund payments previously received under these programs or pay fines. Service and enforcement of legal process. Service of process upon directors and officers of our company and the Israeli experts named herein, all of who reside outside the United States, may be difficult to effect within the United States. Furthermore, since the majority of our assets are located outside the United States, any judgment obtained against us in the United States may not be enforceable within the United States. We have been informed by our legal counsel in Israel, Yigal Arnon & Co., that there is doubt as to the enforceability of civil liabilities under the Securities Act of 1933, as amended, or the Securities Act, and the Securities Exchange Act of 1934, as amended, or the Exchange Act, in original actions instituted in Israel. However, subject to certain time limitations, Israeli courts may enforce United States final executory judgments for liquidated amounts in civil matters obtained after due trial before a court of competent jurisdiction (according to the rules of private international law currently prevailing in Israel) which enforces similar Israeli judgments, provided that: (i) due service of process has been effected; (ii) such judgments or the enforcement thereof are not contrary to the law, public policy, security or sovereignty of the State of Israel; (iii) such judgments were not obtained by fraud and do not conflict with any other valid judgment in the same matter between the same parties; and (iv) an action between the same parties in the same matter is not pending in any Israeli court at the time the lawsuit is instituted in the foreign court. ITEM 4. INFORMATION ON THE COMPANY A. HISTORY AND DEVELOPMENT OF THE COMPANY The legal and commercial name of our company is Pointer Telocation Ltd.We were incorporated under the laws of the State of Israel in July 17, 1991 under the name Nexus Telecommunications Systems Ltd. We changed our name to Nexus Telocation Systems Ltd. in December 1997 and to Pointer Telocation Ltd. in January 2006. The principal legislation under which we operate is the Israeli Companies Law, 5759-1999, as amended. Our principal place of business is located at 14 Hamelacha Street Afek Industrial Park, Rosh Haayin, Israel, and our telephone number is 972-3-572-3111.Our Web site is www.pointer.com. Information on our web site is not part of, nor incorporated by reference into, this annual report. 25 In addition to our company's principal place of business as described above, the headquarters of our subsidiary Shagrir are located in Holon, Israel; the headquarters of our subsidiary PLA are located in Buenos Aires, Argentina; the headquarters of our subsidiary Pointer Recuperacion de Mexico, SA de CV, or PRM are located in Mexico City, Mexico; and the headquarters of our subsidiary S.C. Pointer S.R.L., or Pointer Romania, are located in Bucharest, Romania. We are a leading provider of advanced command and control technologies for the automotive and insurance industries. Until 2003, our business focused primarily on the development, manufacture and sale of stolen vehicle retrieval devices based on radio frequency and sale of software for command and control centers. In April 2003, our management decided to strategically focus on providing a range of additional services to automobile owners and insurance companies. This strategy was implemented in the following years through several acquisitions in Israel and Argentina, and the establishment of subsidiaries and affiliates in Mexico, Romania and Brazil. In April 2004, we purchased all of the outstanding and issued share capital of Shagrir (previously known as Pointer (Eden Telecom Group) Ltd.) not already held by us. At the time of the purchase, Shagrir was our local Israeli operator and service provider which mainly provided stolen vehicle retrieval and other security value-added services mainly for vehicle owners through a communication network based on our technology. In February 2005, Shagrir purchased the assets and activities of Shagrir Towing Services, or Shagrir Towing, an Israeli company which provided road-side assistance and towing services in Israel. In order to finance Shagrir’s acquisition of Shagrir Towing, Shagrir received loans from several investors, including a convertible loan from a group of investors led by Gandyr Investments Ltd., or Gandyr. In November 2005, the group of investors led by Gandyr exercised their options to convert their loan into 43.44% of the share capital of Shagrir. As a result, our holdings in Shagrir were reduced and we currently hold approximately 56.56% of the issued and outstanding share capital of Shagrir. In June 2004, we incorporated a Mexican company, PRM, to serve as our local Mexican operator and service provider, and, as part of our Pointer segment, to provide stolen vehicle retrieval and fleet management services for vehicle owners using a communication network based on our technology. We currently hold 74% of the issued share capital of PRM. In July 2009, PRM commenced to sell the products of our Cellocator segment in Mexico as a local distributor, which is expected to become a substantial part of PRM's revenues. In August 2005, we affected a 100 to 1 reverse stock split of our ordinary shares. As a result of the reverse stock split, each one hundred shares of the Company's ordinary shares with par value of NIS 0.03 each were converted into one ordinary share of NIS 3.00 par value. 26 On November 16, 2005, Pointer's ordinary shares began trading on the NASDAQ Capital Market under the symbol NXUS.On February 21, 2006 our shares began trading under a new symbol, PNTR. On December 19, 2006, Pointer's ordinary shares began trading on the Tel Aviv Stock Exchange in Israel, or TASE, also under the symbol PNTR, and we became a dual listed company.Please see Item 9 – The Offer and Listing for further information about the trading of our ordinary shares. In 2001, the Company purchased shares in PLA (previously known as Tracsat S.A.), a corporation incorporated in Argentina. The Company currently holds 88% of the shares in PLA. In September 2007, we purchased the assets and activities of Cellocator Ltd., a private Israeli company active in the field of cellular location-based services and technology.The consideration for the acquisition consisted of (i) $16.7 million in cash, (ii) 160,000 ordinary shares of the Company, and (iii) a non-tradable debenture with a fair value of $1,951,000, which was convertible into 160,000 ordinary shares of the Company.In January 2008, the seller decided not to convert the debenture, and as a result Cellocator and/or its shareholders hold, in the aggregate, approximately 3.4% of our issued and outstanding share capital.As part of the acquisition, we agreed to continue to fulfill specified conditions allowing Cellocator to meet particular existing tax benefit qualifications under Israeli law. In July 2008, Shagrir, together with a Romanian third party, incorporated a Romanian company, Pointer Romania, to provide road-side assistance and towing services in Romania. As of December 31, 2009, Shagrir holds 50% of the issued share capital of Pointer Romania, and rest is held by third party Romanian shareholders. Shagrir has a right to acquire an additional 1% of the share capital of Pointer Romania from the Romanian shareholders.In addition, on July 11, 2008 Pointer Romania signed an agreement to provide roadside assistance services in Romania to a large Romanian-based petrol company, which in turn will offer the services to its customers, starting October 1, 2008 for over a period of two years. Currently, the Romanian-based petrol company fails to comply with the agreement, and inNovember 2009Pointer Romania commenced legal proceedings against the Romanian-based petrol company in the court of Romania to enforce the agreement. In August 2008 we incorporated a company in Brazil by the name of Cellocator Comercial S.A., which was later replaced to Pointer do Brazil S.A. As of December 31, 2009, we hold 48% of the share capital in Pointer do Brazil S.A, with an option to acquire additional 4%. In October 2008 we established a wholly-owned subsidiary in the United States, Pointer Telocation Inc.Neither of these subsidiaries currently has any significant revenues. On May 17, 2009 Shagrir purchased 51% of the share capital of Car2go Ltd., or Car2go, an Israeli company that offers car sharing services in urban areas in Israel. As part of the terms of the acquisition, Shagrir provided Car2go with a loan in the amount of up to $1.5 million (consisting of $241,000 in cash and $1.2 million in services). The loan will be provided over a period of time in accordance with the specific requirements of Car2go. The loan is linked to the Israeli CPI and bears an interest of 4%. Car2go will repay the loan in quarterly installments commencing on May 15, 2013. Please see Item 4- Business Overview for further information on the activities of Car2go. 27 As a result of the Company's acquisition of Cellocator and following a determination by the Company's management to control and manage the results of the Company’s business by means of two operating segments, in 2008 the Company began to present its operating results in two discrete business units, the Cellocator segment and the Pointer segment. Our Cellocator segment designs, develops and produces leading mobile resource management products that include asset tracking, fleet management and security products for sale to independent operators in 25 countries, as well as to our Pointer segment. Our Pointer segment acts as an operator primarily in Israel, Argentina and Mexico by bundling our products together with a range of services, including stolen vehicle retrieval services fleet management and asset tracking services, and also provide road-side assistance services in Israel for sale primarily to automotive and insurance companies. See Item 4.B – Business Overview for a further description of our business segments. As a result of the implementation of our business strategy, as described above, we currently provide technology (devices and command and control software) to independent operators of mobile resource management solutions as well as our existing range of services to automobile owners and insurance companies. Following the acquisitions we made in Israel, the operations of Shagrir as part of our Pointer segment and the technology manufacturing of our Cellocator segment are currently the most significant operations we have, and are expected to account for the majority of our business and revenues in the foreseeable future.Please see Item 5.B. – Operating and Financial Review and Prospects – Liquidity and Capital Resources for a discussion of our capital expenditures and divestitures. B. BUSINESS OVERVIEW A. General We are a leading provider of mobile resource management products and services for the automotive and insurance industries.Through our Cellocator segment, we design, develop and produce leading mobile resource management products, that include devices for asset tracking, fleet management and security products for sale to third party operators providing mobile resource managementservices in Europe, Latin America, Asia and Israel, as well as to our Pointer segment. For the communication systems required in our products, we utilize either radio frequency or GPRS/GSM technologies. Through our Pointer segment, we act as an operator primarily in Israel, Argentina and Mexico by bundling our products together with a range of services including stolen vehicle retrieval services and fleet management services, and also provide road-side assistance services for sale to insurance companies, fleets and individual customers.In 2009, revenues generated by our Cellocator segment represented 17% of our total revenues, and revenues generated by our Pointer segment represented 83% of our total revenues 28 Cellocator Segment Our Cellocator segment designs, develops and produces leading mobile resource management products, including asset tracking, fleet management, and stolen vehicle retrieval products.Communications with our devices may be with various Radio Frequency (RF) and GSM/GPRS methods. Our Cellocator segment develops, manufactures and distributes these products to our Pointer segment and to third party operators in Europe, Latin America, Asia and Israel. These operators bundle our products with the services they provide. Our Cellocator segment develops, manufactures and distributes the following products: (i) Asset Tracking Products Our line of asset tracking products is designed to reduce an enterprise's financial losses incurred as a result of the often difficult task of successfully tracking cargo or equipment such as trailers, containers, construction and agriculture equipment. Our products support tracking, communication, and maintenance capabilities, providing enhanced functionality for advanced asset tracking of both mobile assets and assets without a constant power supply. (ii) Stolen vehicle retrieval ("SVR") products Our SVR products are designed to prevent vehicles from being stolen and enable their retrieval in co-operation with law enforcement and private security agencies. Our products incorporatea spread spectrum technology (SPSP) in the ISM frequency band,intended for self-deployed wide area networks (WAN) and Cellular/ GPS technology communication systems in order to offer a total remote vehicle monitoring and retrieval solution. In the event that a vehicle is stolen, our operators are either alerted by our products through sensors located in the vehicle, or informed by the owners of the vehicles.The products transmit information to a command & control center ("CCC").Once the CCC receives the information transmitted by the products, operators can take the necessary steps to recover the vehicle using their personnel as well as law enforcement agencies and various subcontractors. Our SVR products can also include the option of a "distress key" that can be used by the driver to alert the CCC, which in turn locates the vehicle and immediately enables operators to provide the required services. Our SVR products include the following remote monitoring and control solutions: · End Unit installation in vehicles- we offer an end unit with inputs and outputs capabilities, which may be installed in a vehicle or any on any asset that may be mobilized from one location to another. The end-unit’s inputs are connected to sensors that may be installed in the vehicle or on the asset, while the outputs send commands received from the CCC to the vehicle.Installation and de-installation of end units in vehicles or on assets may be performed by either employees or subcontractors of the operator, usually in designated installation centers. Assets may be defined as cargo or equipment that might not have an independent source of energy such as (but not limited to) containers, field equipment, construction equipment, trailers and various cargo. 29 · Command & Control Center- the CCC includes databases and software modules required for the execution of operations by the operator, as well as monitors on which the data collected from the end units is displayed and analyzed in order to determine the location of the vehicle. The CCC connects to the end-units via radio frequency or cellular communications and commands can be transmitted to the end units from the CCC using either a commercial paging system or cellular networks. · Communication Infrastructure- communication is accomplished by either the cellular network in each territory of operations or radio frequency infrastructure with base stations. These stations are dispersed throughout a specific territory and connected to an existing communications infrastructure. Each base station is equipped with antennae which receives the end-unit’s signal and measures the angle from which the signal arrived for the purpose of locating the vehicle. These measurements, together with additional data received from the end-units, are then converted into digital data and sent to the CCC. The location of the vehicle is established by either triangulation measurements from several base stations installed by the operator or by means of GPS device in the vehicle. (iii) Fleet Management Application Products Our fleet management products enhance utilization of vehicles and other mobile resources, as well as minimize operation costs, through fuel savings and efficiency. Our fleet management products include remote monitoring and control solutions that we also market as part of our SVR product line as described above, such as the CCC and communication infrastructure. We also provide operators with end units that, when installed in a vehicle, monitor online the operating parameters of a vehicle fleet, retrieve data from various sensors in the vehicle utilizing RS-232, CAN bus driver and controller, standard One-wire (Dallas) serial communication standards, or by analog and discrete ports, and report the results to the owners and managers of the fleet through web-based or OS-based monitoring and management location applications. In addition, we provide the web access required for the execution of vehicular and fleet management operations, as well asmonitors on which location and other data collected from the end units is displayed, tracked, analyzed and reported, in order to determine location, utilization and certain functionalities (e.g. vehicle status and driving patterns such as speed). Our Cellocator segment distributes and sells its products to our services segment and to third party operators and distributors in 25 countries throughout Europe, Latin America and Asia. Third party operators that purchase cellular monitoring units, command and control software or our fleet management application products provide their customers services that are based on our products in their designated territories and in their licensed coverage area. They control the sales and marketing of the products as well as the accompanying services to their final customers pursuant to their specific business focus. 30 Pointer Segment Our Pointer segment currently provides the following range of services: (i) Asset Tracking Services Our asset tracking services in Israel, Argentina and Mexico provide services to resources that have an intermittent source of energy or none. This places a special energy management requirement on mobile resource management devices and the command and control software that monitors the resources. (ii) Stolen vehicle retrieval ("SVR") services We provide SVR services in Israel, Argentina and Mexico through our local subsidiaries Shagrir, PLA and PRM, respectively. In providing SVR services we purchase products manufactured by our Cellocator segment and by third party operators, such as alarm systems. (iii) Fleet management services Our fleet management services in Israel, Argentina and Mexico are predominantly based on cellular communication, GPS location tools and web-based applications providing connectivity to the vehicle by CAN Bus or connectivity to sensors by inputs and outputs. Our customers monitor their fleet vehicles using a web-based application that can monitor the vehicle's location, speed and other inputs, and receive reports and alerts, either automatically or upon request, via internet, GPRS or SMS. Shagrir and PRM are amongst the leading providers of fleet management services in Israel and Mexico, respectively. (iv) Road-side Assistance Services We also provide road- side assistance services including towing services, mobile automobile repair services, vehicle replacement services, selling and installing spare-parts and connecting subscribers to other service providers.We provide these services through our subsidiary Shagrir, which currently operates in Israel and Romania. As of January 2010, Shagrir owned approximately 100 service cars, mobile garages and towing vehicles and approximately 147 replacement vehicles including car sharing services. Shagrir's fleet is dispatched to the vehicle that requires assistance through a sophisticated management and monitoring software application used by Shagrir's control center and connected via remote terminals located in service cars, mobile garages and towing vehicles. The services are usually carried out by employees of Shagrir; however, during periods of high demand, Shagrir uses independent subcontractors who render these services on behalf of Shagrir. 31 The primary subscribers for our Road-side Assistance services are referred to Shagrir by Israeli insurance companies. To a lesser extent, additional subscribers are comprised of fleet vehicle customers and private customers. Upon subscription, our Road-side Assistance services are generally available to the subscriber twenty-four hours a day, every day, depending on the type of insurance policy and the terms of the service contract with Shagrir. (v) Car Sharing Services On May 17, 2009 Shagrir purchased 51% of the share capital of Car2go, an Israeli company that offers car sharing services in urban areas in Israel.Car2go has spread cars across reserved parking spaces in the Gush Dan area in Israel, allowing members of the service to access diversified vehicles by swiping their membership card near the car, and driving away. When members no longer need to use the car, they return the car to its reserved parking space. The cars can be used for a few hours or a few days, with members only paying for what they use, without any long term commitment. The operations of the car sharing services were insignificant to our financial results as of the end of December 31, 2009. (vi) Other services In 2007, Shagrir, through one of its operation units, commenced to provide household services to insurance companies relating to insurance coverage, including, among other things, installation, repairing water damages, replacement of water heaters, and electrical assistance. B.Sales and Marketing Cellocator Segment We employ an in house sales and marketing team that directs the sale of the products of our Cellocator Segment to operators in various countries either directly or through distributors. Pointer Segment Israel The sales and marketing team of Shagrir directs its sales and marketing efforts to promoting subscriptions to its road side assistance and towing services mainly through Israeli insurance companies and to lesser extent also fleet vehicle customers. Our stolen vehicle retrieval services in Israel are marketed primarily through vehicle importers and to a lesser extent through fleet vehicle operators, leasing companies and private individuals. Other value added mobile resource managementservices are marketed directly to fleet vehicle operators and private individuals who have already installed our products. Our fleet management services are marketed primarily through our in house sales and marketing team to commercial fleets. 32 In addition, Shagrir's sales and marketing team captures and analyzes sales data from various sources including insurance companies and agents, fleet vehicle customers and private customers which it then uses to formulate future sales and marketing strategies. Argentina and Mexico In order to execute their sales and marketing initiatives, our Argentinean and Mexican subsidiaries, PLA and PRM, respectively, employ an in-house sales and marketing team as well as third party contractors and distributors that focus their efforts on sales and marketing to insurance companies, vehicle agents and fleet operators, directly or indirectly, through insurance agents, vehicle distributors and vehicle financing corporations in their respective designated territories. C.Patent and Licenses; Government Regulation In Israel, we are not dependent on any patent or licenses that are material to our business or profitability, with the exception of the following licenses: · a business license to render towing and retrieval/extrication services under the Control of Commodities and Services (Vehicle Towing and Extrication) Order, 5734-1974, which is valid until December 31, 2010; · a license for the operation of mobile garages under the Control of Commodities and Services (Vehicle Garages and Factories) Order, 5730-1970, which is valid until December 31, 2010; and · a license to rent self-drive vehicles under the Control of Commodities and Services (Tour Transport, Special Transport and Vehicle Rental) Order, 5745-1995, which is valid untilDecember 31, 2010. In May 1996, Shagrir was granted an operational license to operate our wireless messaging system over 2 MHz in the 966 to 968MHz radio spectrum band. Since 1999, this license has been renewed on a regular basis. Our Argentinean subsidiary, PLA, is not dependent on any patent or license which is material to its business or profitability. Most Latin American countries have dedicated a part of their radio spectrums for the ISM band for unlicensed services; however a local operator is required to obtain a specific license for its operations. As a result, PLA obtains domestic licenses for the deployment of our systems in Argentina. 33 Our services through our Mexican subsidiary, PRM, are based entirely upon cellular monitoring units and therefore require no specific governmental licenses. We are currently registered by the federal commission to provide services. Our Cellocator segment is required to obtain a license from the Israeli Ministry of Communications in order to manufacture, market and sell its products in Israel. We are currently in the process of completing the process of submitting the applications for the license. While the use of our cellular monitoring units does not require regulatory approvals, the use of our radio frequency products is subject to regulatory approvals of government agencies in each of the countries in which systems incorporating such products are operated, including Israel. Thus, in 2001 we obtained a regulatory consent from the Federal Communications Commission in the United States for our vehicular end-unit device (RMU) and for our stolen vehicle retrieval services incorporating base stations, to the extent required in order to sell such products and services in the U.S.Our operators typically must obtain authorization from each country in which these systems are installed.While, in general, applicants have not experienced problems in obtaining regulatory approvals to date, the regulatory schemes in each country are different and may change from time to time. We cannot guarantee that approvals which our operators have obtained are or will remain sufficient in the view of regulatory authorities. In addition, we cannot assure you that operators of our systems will obtain licenses and approvals on a timely basis in all jurisdictions in which we wish to sell our systems or that restrictions on the use of our systems will not be unduly burdensome.Please see Item 3 – Risk Factors for further information. D.Competition Cellocator Segment Many companies manufacture vehicle devices based on GPS/Cellular technology. Significant differences from one GPS/Cellular device to the other are mainly a result of proprietary firmware that enables applications (for monitoring, management and sensor-data inputs) and connectivity of products to their network, and only to a lesser extent by hardware and packaging. In Europe, Latin America and Asia our Cellocator segment sells mostly GPS/Cellular based vehicle devices and radio frequency based vehicle devices. In the GPS/ Cellular field there is strong competition with many manufacturers introducing vehicle devices with competitive prices and various performance features. Our primary competitors in the GPS/Cellular based vehicle devices product market in Latin America include Skypatrol, Antares and Portman. Our competitors in Europe and Asia consist mainly of Enfora USA and European manufacturers such as Teltonika, Falcom, Mobile Devices, Skope, Portman and Digicore. 34 Pointer Segment In Israel, our primary competitors in providing road-side assistance and towing services are Drachim Road Side & Towing Services Ltd., Femi Premium Ltd. and Shlomo-SIXT Road Side Services & Garages Ltd., In addition, other companies which provide assistance services through insurance companies may attempt to compete with us. In the stolen vehicle retrieval and fleet management market, our main direct competitor is Ituran Location & Control Ltd. Our primary competitors in the stolen vehicle retrieval services market in Argentina are LoJack and Ituran. In Mexico, our prime competitors in the stolen vehicle retrieval market are LoJack and MISANTI. Additional competitors operate both in Mexico and in Argentina, however their positioning is not as strong as LoJack and Ituran. Some competitors in the stolen vehicle retrieval services market offer a similar solution to ours and others, like LoJack, use a VHF based messaging unit, without a wide area network, which is sold to customers and is connected via radio to local law enforcement communication networks. In the fleet management services market, our prime competitors in Argentina are Megatrans and Sitrack, while in Mexico we face competition mainly from Omnitrack and Inmosat. In the fleet management services market we have many competitors for the low-entry level services for monitoring vehicles. However, at the level that requires management (management such as analysis, reporting, diagnostics, driving patterns) fewer competitors operate in these countries but overall activities in this market remain intensive. In addition, in the markets described above and other potential markets, primary mobile resource managementservice providers who directly or indirectly compete with us employ other technologies, such as a combination of GPS (satellite-based location technology) over cellular-like systems. These systems use commonly existing infrastructure, which offer mobile resource managementservices, which conform with the recent FCC ruling, requiring mobile phones to be equipped with either relatively accurate 911 capabilities (using GPS or differential time of arrival technologies), or less accurate 911 capabilities(using cell-id, analog or paging technologies). E.Seasonality Our Cellocator segment is not significantly seasonal. Our Pointer segment is not significantly seasonal.In Israel, the demand for road-side assistance, towing services and replacement vehicles is moderately seasonal, as it is greatly impacted by weather conditions, with Shagrir usually receiving more service calls on winter and summer days and less service calls on spring and fall days. Furthermore, the demand for replacement vehicle services is greatly impacted by the number of vehicles being stolen and the number of car accident in Israel at a certain time, with Shagrir receiving more calls for replacement vehicles when the number of stolen vehicles in Israel increases. The mobile resource management services market is not seasonal in Israel. The services provided by our Pointer segment in Argentina and Mexico are not significantly seasonal. 35 Principal Markets For the breakdown of our revenues by category of segments please see Item 5- Selected financial data.The following is a breakdown of our revenues by category of activity, including the percentage of our total consolidated sales for each period: In thousands % of our total sales In thousands % of our total sales In thousands % of our total sales Services: 69 60 69 Products: 31 40 31 Total: The following is a breakdown of our revenues by geographic region, including the percentage of our total consolidated sales for each period: In thousands % of our total sales In thousands % of our total sales In thousands % of our total sales Israel 77 71 83 Latin America 10 10 9 Europe 11 17 7 Other 2 2 1 Total 36 C. ORGANIZATIONAL STRUCTURE We are organized under the laws of the State of Israel.The following is a list of our currently active subsidiaries and affiliates, their countries of incorporation and our ownership interest in each of them: NAME OF SUBSIDIARY JURISDICTION OF INCORPORATION Pointer Localisacion y Assistencia S.A (1) Argentina Shagrir System Ltd.(2) Israel Pointer Recuperacion Mexico SA (3) Mexico S.C. Pointer S.R.L. (4) Romania Pointer do Brasil S.A.(5) Brazil Pointer Telocation Inc. (6) USA Car2go Ltd. (7) Israel We hold 88% of the issued and outstanding shares of PLA. We hold 56.56% of the issued and outstanding shares of Shagrir. We hold 74% of the issued and outstanding shares of PRM. Shagrir holds 50% of the issued and outstanding shares of S.C. Pointer S.R.L. We hold 48% of the issued and outstanding shares of Pointer do Brasil S.A. We hold 100% of the issued and outstanding shares of Pointer Telocation Inc. Shagrir holds 51% of the issued and outstanding shares of Car2go Ltd. D. PROPERTY, PLANTS AND EQUIPMENT Our executive offices, operational, research and development and laboratory facilities are located at 14 Hamelacha Street,Rosh Ha'ayin 48091, Israel (a suburb of Tel Aviv) where we currently lease approximately 1,470 square meters with annual lease payments of approximately $269,000. PLA’s offices and operations facility are located in Buenos Aires, Argentina. PLA currently leases 2,033 square meters (including 1,313 square meters used by its installation centers) with an annual lease payment of $175,000.Shagrir’s offices and main operations facility are located in Holon, Israel. Shagrir currently leases 5,820 square meters in Holon with annual rental fees of approximately $366,000. In addition, in February 2005, as part of the purchase by Shagrir of the assets of Shagrir Towing, Shagrir purchased the property of Shagrir Towing in Haifa (2,100 square meters) for approximately $389,000; and leases an additional property in Jerusalem, Israel (approximately 606 square meters) with annual rental fees of approximately $48,000.PRM’s offices and operations facility are located in Mexico City, Mexico. PRM currently leases 650 square meters with an annual lease payment of $100,000. Pointer Romania’s offices and operations facility are located in Bucharest, Romania. Pointer Romania currently leases 150 square meters with an annual lease payment of $35,000. In May 2009, following our acquisition of Car2go Ltd.,Car2go Ltd. leased offices in Tel Aviv,Israel. Car2go Ltd. currently leases 110 square meters with an annual lease payment of $ 19,000. For further information, please see Note 13d of our consolidated financial statements. ITEM 4A. UNRESOLVED STAFF COMMENTS Not applicable. 37 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS A. OPERATING RESULTS The following discussion of our results of operations and financial condition should be read in conjunction with our consolidated financial statements and the related notes thereto included elsewhere in this annual report. This discussion contains forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those set forth in Item 3.D. – "Key Information–Risk Factors.” Overview We are a leading provider of advanced mobile resource management products and services for the automotive and insurance industries.We conduct our operations through two main segments. Through our Cellocator segment, we design, develop and produce leading mobile resource management products, including asset tracking, fleet management and security products for sale to third party operators providing mobile resource management services in Europe, Latin America, Asia and Israel, as well as to our Pointer segment. Through our Pointer segment, we act as an operator primarily in Israel, Argentina and Mexico by bundling our products together with a range of services, including stolen vehicle retrieval services and fleet management services, and also provide road-side assistance services in Israel for sale to insurance companies, fleets and individual customers. Our revenues are principally derived from (i) rendering services through our Pointer segment and (ii) sales of our systems and products through our Cellocator segment, as well as through our Pointer segment which bundles our products in the services it offers. Our acquisition of Cellocator Ltd., a developer and manufacturer of cellular monitoring units, was intended to assist us in our objective to present new products to the market, improve our gross margin from cellular products and to achieve vertical efficiencies of scale by manufacturing our own units without being required solely to use third party subcontractors. As a result of the acquisition of Cellocator Ltd. in the fourth quarter of 2007, Cellocator became a separate segment of our operations in 2008. The Cellocator segment is responsible for a significant part of our revenues. Following our acquisition of Shagrir in 2004, the acquisition of certain activities and assets of Shagrir Towing in 2005, and the acquisition of Cellocator Ltd. in 2007, we have expanded our operations and increased our revenues in Israel and abroad. Our revenues from customers in Israel in 2009 were $50.6 million, which constituted approximately 77% of our total revenues, in comparison to $54 million in 2008, which constituted approximately 71% of our total revenues. In 2009, our revenues from international customers were $15 million, which constituted approximately 23% of our total revenues, in comparison to $22 million in 2008, which constituted approximately 29% of our total revenues. 38 As a result of the acquisitions described above, the operations of Shagrir as part of our Pointer segment and the technology manufacturing of our Cellocator segment are currently our most significant operations, and are expected to account for the majority of our business and revenues in the foreseeable future. Acquisitions and Initiatives As part of our strategy, we have pursued and may continue to pursue acquisitions and other initiative in order to offer new products or services to enhance our market position, globalization and strength. Our acquisitions are either acquisition of technology or of operators that provide services. As a result of our acquisitions, the total goodwill and other intangible assets in our balance sheets were $60 million and $65 million as of December 31, 2009 and 2008, respectively.See Item 4 – History and Development of the Company for further information on our acquisitions. Research and Development The research and development activities of our Cellocator segment involve the development of new products in response to an identified market demand. Research and development expenditures were $2.8 million, $2.5 million and $1.7 million in the fiscal years ended December 31, 2009, 2008 and 2007, respectively. Business Challenges/ Areas of Focus Our primary areas of focus and business include: · Continuing the growth, revenues and profitability of our products and services by the subsidiaries; · Enhancing the introduction and recognition of our new products, including the products of our Cellocator segment, into the markets; · Penetrating into new markets, mainly Latin America and Europe through the products of our Cellocator segment, and strengthening our presence in existing markets by proposing full scope of services; · Succeeding in sellingdiversified products in territories in which we already conduct activities, mainly in Latin America and Europe; and · Achieving operating profitability of our Argentine and Mexican subsidiaries by increasing number of subscribers using our technology, and expanding the revenues generated by our Romanian subsidiary and Brazilian affiliate. Certain Issues Affecting our Results of Operations The results of operations discussed herein include the operating results of Cellocator for the period from and including the acquisition of Cellocator Ltd. on September 18, 2007. 39 For the most part of the year 2005 and thereafter, we have consolidated 100% of the financial results of our subsidiary Shagrir. On November 30, 2005, a group of investors, led by Gandyr Investments Ltd., exercised their options to convert their loan of approximately $6.7 million into 43.44% of the share capital of Shagrir. As a result, our holdings in Shagrir reduced to 56.56%. Since 2006 Shagrir’s shareholders equity became positive and we have allocated to the non-controlling interest their share in Shagrir’s net income, which materially negatively affects Pointer’s shareholders income (loss) at such periods. Effective January 1 2009, due to an amendment to the accounting principle ASC 810, “Consolidation”, we have retroactively adjusted our consolidated total equity and our consolidated net income to include the non-controlling interest. Revenues Products The majority of our revenues from sale of products is generated through our Cellocator segment, from sales of products manufactured by us and by third parties to our Pointer segment in Israel and to third party operators in Latin America, Europe and other locations around the world. In addition, we also generate revenues through our Pointer segment from sales of products that are bundled together with our services. The portion of the revenues we receive from the sale of products out of our total revenues increased since the fourth quarter of 2007 due to the acquisition of Cellocator and its inclusion in our operations beginning in September 2007. The portion of the revenues we receive from sale of products out of our total revenues decreased in 2009 due to the worldwide automotive market recession which commenced at the beginning of 2009. Services We generate revenues through our Pointer segment from sales of our services primarily by our subsidiaries in Israel and Latin America. The services include mainly road side assistance and towing services, stolen vehicle retrieval services, fleet management and other value added services. A majority of our revenues consists of subscription fees paid to us by our customers, which include insurance companies, commercial companies and individuals. In 2009 due to very intense competition in the road side assistance services market in Israel we faced price erosion that was offset by operational efficiency and cost reduction. Due to very intense competition in the road side assistance services market in Israel, we expect a continuous price erosion in this market that may affect our business. 40 Costs and Expenses Cost of Revenues Cost of revenues referring to services consists primarily of the operational costs of our subsidiaries, which mainly include salaries and employee benefits, costs related to towing and mobile automobile repair vehicles and replacement vehicles, subcontractors, system maintenance, end-unit installation, system communications, security and recovery, and the depreciation of fixed assets. Cost of revenues referring to products includes expenses related to the cost of purchasing or manufacturing systems and products, including raw materials and components, salaries and employee benefits, subcontractors and consulting. Amortization of intangible assets is primarily attributable to the Cellocator acquisition's intangible assets of developed technology. Operating Expenses Research and Development Expenses. Research and development expenses consist primarily of salaries and employee benefits, subcontractors and consulting in connection with our products. Selling & Marketing Expenses. Selling & marketing expenses consist primarily of expenses for salaries and employee benefits, sales commissions and other selling and marketing activities. General and Administrative Expenses. General and administrative expenses consist primarily of salaries and employee benefits for executive, accounting, administrative personnel, professional fees, provisions for doubtful accounts, and other general expenses. Amortization of intangible assets. Finite-life intangible assets consist of customer list, technology and brand names. Intangible assets are amortized over their useful life using a method of amortization that reflects the pattern in which the economic benefits of the intangible assets are consumed or otherwise used up. Impairment of intangible asset In 2009, we recorded an impairment loss in the amount $3 million reducing customers related intangibles (attributed to the Company's acquisition of Cellocator in 2007) from a carrying amount of $3.2 to a fair value of $214,000. The circumstances leading to the impairment are attributed to the decrease in activity of the former customers of Cellocator. Financial Income (Expenses), Net. Financial expenses consist mainly of bank charges and interest expenses, foreign currency transaction adjustments, revaluation of derivative instruments and others. Financial income consists of interest on short-term bank deposits. 41 Other Expenses, Net. Other expenses, net relate primarily to items of income or expenses outside our ordinary course of business. Tax expense. Tax expense consists of federal, state, local taxes on the income of our business, and deferred income taxes.See Item 10.E – Taxation and Government Programs for further information on taxation applicable to us. Critical Accounting Policies The consolidated financial statements include the Company’s and its subsidiaries accounts. Intercompany transactions and balances are eliminated in consolidation. The preparation of financial statements in conformity with U.S. GAAP requires us, in certain instances, to use estimates and assumptions that affect the amounts reported in the consolidated financial statements and the notes thereto. The actual results could differ from those estimates and the use of different assumptions would likely result in materially different results of operations. Our accounting policies are described in Note 2 to the consolidated financial statements. A “critical accounting policy” is one that is both important to the portrayal of our financial condition and results of operations and requires management’s most difficult, subjective and complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. The significant accounting policies and estimates, which we believe to be the most critical in understanding and evaluating our reported financial position and results of operations, include: Revenue recognition We generate revenues primarily from the provision of services, subscriber fees and sales of systems and products, mainly in the areas of road-side assistance services, automobile repair and towing services, stolen vehicle recovery and other value added services. To a lesser extent, revenues are also derived from technical support services that we provide.We sell our systems primarily through a direct sales force as well as through resellers. Sales consummated by our sales forces and sales to resellers are considered sales to end-users. Revenues from the sale of systems and products are recognized in accordance with Staff Accounting Bulletin ("SAB") No. 104, "Revenue Recognition" ("SAB 104"), when delivery has occurred, persuasive evidence of an agreement exists, the vendor's fee is fixed or determinable, no further obligation exists and collectability is probable. Service revenues including subscriber fees are recognized as services are performed, over the term of the agreement. 42 Deferred revenue includes amounts received under maintenance and support contracts, and amounts received from customers but not yet recognized as revenues. In accordance with ASC 605-25, "Multiple-Element Arrangements" (formerly EITF 00-21, "Revenue Arrangements with Multiple Deliverables"), revenue from certain arrangements may include multiple elements within a single contract. Our accounting policy complies with the requirements set forth in ASC 605-25, relating to the separation of multiple deliverables into individual accounting units with determinable fair values. We consider the sale of products and subscriber fees to be separate units of accounting. Revenues from stolen vehicle retrieval services are recognized upon success, when the related stolen vehicle is recovered, and such recovery is approved by the customer or ratably over the term of the agreement. Revenues generated from technical support services, installation and de-installation are recognized when such services are rendered. Generally, we do not grant rights of return. We follow ASC 605-15-25 "sales of product when right of return exists" (formerlyFAS 48, "Revenue Recognition When Right of Return Exists"). Based on our experience, no provision for returns was recorded Allowance for Doubtful Accounts We maintain an allowance for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments. The allowance for doubtful accounts is determined by evaluating the credit worthiness of each customer based upon specific information, including the aging of the receivables. If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances may be required. In each period, we estimate the likelihood of collecting receivables and adjust the allowance accordingly. Inventory Inventories are stated at the lower of cost or market value. Cost is determined using the "moving average" method. Inventory consists of raw materials, work in process and finished products. Inventory write-offs are provided to cover risks arising from slow-moving items, technological obsolescence, excess inventories, and for market prices lower than cost.The level of our write-offs related to our inventories accounts fluctuates depending upon all of the factors mentioned above. Business Combinations and Purchase Price Allocation In accordance with ASC 805, “Business Combinations”, we allocate the purchase price of acquired companies to the tangible and intangible assets acquired and liabilities assumed, as well as non-controlling interests, based on their estimated fair values. Such valuations require management to make significant estimates and assumptions, especially with respect to intangible assets. 43 We engage third-party appraisal firms to assist management in determining the fair values of certain assets acquired and liabilities assumed, mainly intangible assets whose measurement requires judgment and involves the use of significant estimates and assumptions. Management makes estimates of fair value based upon assumptions believed to be reasonable. These estimates are mostly based on historical experience and information obtained from the management of the acquired companies and although they are deemed to be consistent with market participants assumptions, they are inherently uncertain. While there are a number of different methods for estimating the value of intangible assets acquired, the primary method used is the discounted cash flow approach. Some of the more significant estimates and assumptions inherent in the discounted cash flow approach include projected future cash flows, including their timing, a discount rate reflecting the risk inherent in the future cash flows and a terminal growth rate. We also estimate the expected useful lives of the intangible assets, which require judgment and can impact our results of operations. Unanticipated events and circumstances may occur that may affect the accuracy or validity of such assumptions, estimates or actual results. Valuation of Long-Lived Assets, Intangibles and Goodwill (a) Tangible and Intangibles Long-Lived Assets Intangible assets consist of brand names, customer related intangibles, and developed technology. Intangible assets are stated at amortized cost. Intangible assets are amortized over their useful life using a method of amortization that reflects the pattern in which the economic benefits of the intangible assets are consumed or otherwise used up. Brand names are amortized over periods between two and nine years; customer related intangibles are amortized over periods between five and nine years; and developed technology is amortized over a five-year period. We perform an impairment test for tangible and intangible long-lived assets (or assets group) whenever events or circumstances suggest that the assets may not be recoverable. An impairment is only deemed to have occurred if the sum of the forecasted undiscounted future cash flows related to the assets are less than their carrying value. If the forecasted undiscounted cash flows are less than the carrying value, then we must write down the carrying value to its estimated fair value based on forecasted discounted cash flows. We use the income approach in order to determine the fair value of intangible assets, as no quoted price in active market exists for such assets. The income approach requires management to predict forecasted cash flows, including estimates and assumptions related to revenue growth rates and operating margins, future economic and market conditions. Our estimates of market segment growth and our market segment share and costs are based on historical data, various internal estimates and certain external sources, and are based on assumptions that are consistent with the plans and estimates we are using to manage the underlying business. If future forecasts are revised, they may indicate or require futureimpairment charges. We base our fair value estimates on assumptions we believe to be reasonable but that are unpredictable and inherently uncertain. Actual future results may differ from those estimates. 44 As required by ASC 820, "Fair Value Measurements", starting January 1, 2009, the Company applies assumptions that marketplace participants would consider in determining the fair value of long lived assets (or assets groups). In 2009, we recorded an impairment loss in the amount $3 million reducing customers related intangibles (attributed to the Company's acquisition of Cellocator in 2007) from a carrying amount of $3.2 million to a fair value of $214,000. The circumstances leading to the impairment are attributed to the decrease in activity of former customers of Cellocator. The impairment was recorded in the "Operating Income" caption in the consolidated statement of operations. The customer's related intangible impairment is reflected in the Cellocator segment. The fair value of the customers related intangibles was determined by the income approach method. Assumptions in the fair value assessment included: the impact of changes in economic conditions, revenue forecast from the former customers of Cellocator, and the Company's weighted average cost of capital ("WACC"). (b) Goodwill impairment test The company identifies several reporting units which are aggregated into two operative segments, the Cellocator segment and the Pointer segment. As required by ASC 820, "Fair Value Measurements", starting 2009, the Company applies assumptions that market place participants would consider in determining the fair value of each reporting unit. We perform our annual impairment analysis of goodwill as of December 31 of each year, or more often if there are indicators of impairment present. We perform a two-step impairment test on goodwill at the level of the reporting units. In the first step, we compare the fair value of each reporting unit to its carrying value. If the fair value exceeds the carrying value of the net assets, goodwill is considered not impaired, and we are not required to perform further testing. If the carrying value of the net assets exceeds the fair value, then we must perform the second step, of the impairment test in order to determine the implied fair value of goodwill. To determine the fair value used in Step 1, we use discounted cash flows. If and when we are required to perform a Step 2 analysis, determining the fair value of our net assets and our off-balance sheet intangibles would require us to make judgments that involve the use of significant estimates and assumptions. We determined the fair value of each reporting unit using the income approach, which utilizes a discounted cash flow model, as we believe that this approach best approximates the reporting unit’s fair value at this time. Judgments and assumptions related to revenue, operating income, future short-term and long-term growth rates, weighted average cost of capital, interest, capital expenditures, cash flows, and market conditions are inherent in developing the discounted cash flow model. The material assumptions used for the income approach for 2009 were five years of projected net cash flows, a discount rate of 12% to 19% and a long-term growth rate of 2%-3%. We considered historical rates and current market conditions when determining the discount and growth rates to use in our analyses. If these estimates or their related assumptions change in the future, we may be required to record impairment charges for our goodwill. 45 No impairment losses were identified in the years 2009, 2008 or 2007. We performed a sensitivity analysis for the two key assumptions used in our annual goodwill impairment test and determined that an increase in the estimated weighted average cost of capital of 2% and/or decrease of 1% in the long-term growth rate, would not result in the estimated fair value of any of the reporting units to fall below its carrying value. Based on the sensitivity analysis, none of our reporting units is at risk for goodwill impairment. As of December 31, 2009, the fair value of our reporting units significantly exceeded its carrying values. Other future events include decisions made in response to economic and competitive conditions, the impact of the economic environment on our customer base, or a material negative change in our relationships with significant customers. If in the future we will be required to record an impairment of goodwill, our results of operations could be materially harmed and our equity could be decreased. During 2008 and 2007, the Company reduced the goodwill balance at an amount of $805,000 and $532,000, respectively due to realization of carryforward tax losses of a subsidiary, for which a valuation allowance was recognized upon acquisition. Starting 2009, the effects of changes outside of the measurement period to deferred tax asset valuation allowances recognized in a business combinations (including business combinations which occurred prior to January 1, 2009) are reported directly as a reduction of income tax expense as required by ASC 805. Share based compensation Stock-Based Compensation Expense. The Company applies ASC 718, "Compensation - Stock Compensation" (formerly SFAS 123(R) "Share-Based Payment"). In accordance with ASC 718, all grants of employee’s equity based stock options are recognized in the financial statements based on their grant date fair values. The fair value of graded vesting options, as measured at the date of grant, is charged to expenses, based on the accelerated attribution method over the requisite service period of each of the awards, net of estimated forfeitures. During the years ended December 31, 2009, December 31, 2008 and December 31, 2007, the Company recognized stock-based compensation expenses related to employee stock options in the amounts of $367,000, $350,000 and $783,000, respectively. See Notes 2(q) and 14in our consolidated financial statements for additional information. 46 We estimated the value of equity employee stock options on the date of grant using a Black-Scholes option-pricing valuation model. The fair value of stock options awards, as determined on the date of grant, is affected by several factors including our stock price, our stock price volatility, risk-free interest rate, expected dividends and the expected term of the options. If such factors change and we employ different assumptions for future grants, our compensation expense may differ significantly from what we have recorded in the current period. In addition, our compensation expense is affected by our estimate of the number of awards that will ultimately vest. In the future, if the number of equity awards that are forfeited by employees are lower than expected, the expenses recognized in such future periods will be higher. Deferred income taxes The Company accounts for income taxes and uncertain tax positions in accordance with ASC 740, "Income Taxes". Deferred tax assets and liabilities are provided using the balance sheet liability method. Under this method, deferred taxes are recognized for the tax consequences of temporary differences between the financial statement carrying amounts and the tax bases of existing assets and liabilities, and are measured using the enacted tax rate and laws that will be in effect when the difference is expected to reverse. The Company provides a valuation allowance, if necessary, to reduce deferred tax assets to amounts that are more likely than not to be realized. The effect on deferred taxes of a change in tax rates is recognized in income in the period enacted. Effective January 1, 2007, the Company adopted an amendment to ASC 740-10 (formerly FIN 48 "Accounting for Uncertainty in Income Taxes"- an Interpretation of FASB Statement No. 109). The update clarifies the accounting for uncertainty in income taxes recognized in the Company's financial statements and prescribes a more likely than not threshold for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The adoption of the amendment to ASC 740-10 did not have a material effect on the Company's consolidated financial statements. As of December 31, 2009, the Company did not record any liability for uncertain tax positions. The Company's policy is to recognize, if any, tax related interest as interest expenses and penalties as general and administrative expenses. For the year ended December 31, 2009, the Company did not have any interest and penalties associated with tax positions. The impact of recent Accounting Standards that are not yet in effect on the Company Variable interest entities In June 2009, the FASB issued an update to ASC 810, "Consolidation," which, among other things, (i) requires ongoing reassessments of whether an entity is the primary beneficiary of a variable interest entity, and eliminates the quantitative approach previously required for determining the primary beneficiary of a variable interest entity; (ii) amends certain guidance for determining whether an entity is a variable interest entity; and (iii) requires enhanced disclosure that will provide users of financial statements with more transparent information about an entity's involvement in a variable interest entity. 47 The update is effective for interim and annual periods beginning after November 15, 2009. The Company does not expect the adoption of the update to have a material impact on its financial condition or results of operations. Revenue Recognition- Multiple-Element Arrangements In October2009, the FASB issued an update to ASC 605-25, "Revenue Recognition - Multiple-Element Arrangements", that provides the following amendments to the criteria for separating consideration in multiple-deliverable arrangements: (a) Provides updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and how the consideration should be allocated; (b) Requires an entity to allocate revenue in an arrangement using estimated selling prices ("ESP") of deliverables if a vendor does not have vendor-specific objective evidence of selling price ("VSOE") or third-party evidence of selling price ("TPE"); and (c) Eliminates the use of the residual method and require an entity to allocate revenue using the relative selling price method. (d) Requires expanded disclosures of qualitative and quantitative informationregarding application of the multiple-deliverable revenue arrangement guidance. The mandatory adoption of this update is on January1, 2011, however the Company may elect to adopt the provisions early, prospectively to new or materially modified arrangements on January 1, 2010. The Company is currently evaluating the impact on its consolidated results of operations and financial condition. Software Revenue Recognition In October 2009, the FASB issued an update to ASC 985-605, "Software Revenue Recognition". The update amends the scope of software revenue guidance in ASC 985-605, to exclude tangible products containing software and non-software components that function together to deliver the product's essential functionality.Such components shall be accounted for under the multiple-element arrangements revenue recognition guidance discussed in (1) above. The mandatory adoption of the update is on January1, 2011, however the Company may elect to adopt the provisions early, prospectively to new or materially modified arrangements. If so, the Company must also opt for an early adoption of the amendment to ASC 605-25 with respect to multiple-elements arrangements. The Company is currently evaluating the impact on its consolidated results of operations and financial condition. Selected Financial Data We derived the following selected consolidated financial data presented below as of December 31, 2008 and 2009 and for each of the years ended December31, 2007, 2008 and 2009 from our consolidated financial statements and related notes included in this annual report. The selected consolidated financial data (including balance sheet data) for the years ended December31, 2005 and 2006 have been derived from audited financial statements not included in this annual report. The financial data set forth below should be read in conjunction with Item 5-Operating and Financial Review and Prospectus" and our consolidated financial statements and the notes thereto and the other financial information appearing elsewhere in this annual report. 48 Year Ended December 31, (in thousands of U.S. dollars – except weighted average number of ordinary shares, and basic and diluted income (loss) per ordinary share) Statement of Income Data: Revenues: Products Services Total Revenues Cost of revenues: Products Services Amortization of intangible assets - - Total Cost of Revenues Gross profit Operating Expenses: Research and development, net 2,817 2,511 1,675 1,170 892 Selling, general and administrative expenses 15,037 15,245 11,143 8,676 9,211 Amortization of stock based compensation - Amortization of intangible assets 1,942 2,365 1,841 2,112 2,462 Impairment of intangible asset 2,959 - 36 - - Other income, net - - - ) - Total operating income Financial expenses, net Other income (expenses) ) 22 ) 14 Income (loss) before tax on income 2,089 5,261 1,381 2,295 ) Taxes on income 82 - Income (loss) after taxes on income 1,202 4,621 1,028 2,213 ) Equity in losses of affiliate - Net income 525 4,621 1,028 2,213 ) Net income attributable to non-controlling interest - Net income (loss) attributable to Pointer Telocation Ltd. Shareholders ) ) ) Basic net earning (loss) per share attributable to Pointer Telocation Ltd. shareholders ) 0.51 ) 0.39 ) Diluted net earning (loss) per share attributable to Pointer Telocation Ltd. shareholders ) ) ) Basic weighted average number of shares outstanding (in thousands) 4,753 4,679 4,271 2,983 2,339 Diluted weighted average number of shares outstanding (in thousands) 4,753 4,679 4,310 3,003 2,339 Balance Sheet Data: Total assets Net assets (liabilities) of continuing operations Working capital (deficit) Shareholders’ equity Pointer Telocation Ltd. shareholders Non controlling interest - Share capital Additional paid-in capital 49 Operating Results The following table presents, for the periods indicated, certain financial data expressed as a percentage of revenues for the line items discussed below: Year Ended December 31, Revenues Products 31 40 31 Services 69 60 69 Total Revenues Cost of Revenues: Products 16 21 18 Services 41 39 45 Amortization of intangible 1 1 Total Cost of Revenues 58 62 63 Gross profit 42 38 37 Operating Expenses: Research and development costs, net 4 3 3 Selling, general and administrative expenses 23 20 22 Total operating Expenses 27 23 28 Amortization of intangible assets and Impairment of long lived assets 8 3 4 Other income, net - - - Operating income (loss) 7 12 8 Financial expenses 3 5 5 Other income (expenses) - - - Income (loss) before tax on income 3 7 3 Taxes on income 1 1 1 Income (loss) after tax 2 6 2 Equity in losses of affiliate 1 - - Net income attributable to non-controlling interest 4 3 3 Net income (loss) attributable to Pointer Telocation Ltd. Shareholders) (3
